--------------------------------------------------------------------------------

Exhibit 10.1





AMENDMENT NO. 2 TO TRANSACTION AGREEMENT


This Amendment No. 2 to Transaction Agreement (this “Amendment”), is made and
entered into as of April 15, 2019, by and among Qurate Retail, Inc., a Delaware
corporation (f/k/a Liberty Interactive Corporation) (“Qurate Retail”), Liberty
Expedia Holdings, Inc., a Delaware corporation (“Liberty Expedia”), Mr. Barry
Diller (“Diller”), Mr. John C. Malone (“Malone”) and Mrs. Leslie Malone (“Mrs.
Malone”).


RECITALS


WHEREAS, Qurate Retail, Liberty Expedia, Malone, Mrs. Malone and Diller have
entered into the Amended and Restated Transaction Agreement, dated as of
September 22, 2016, as amended by the letter agreement dated as of March 6, 2018
(as so amended, the “Transaction Agreement”); and


WHEREAS, immediately following the execution of this Amendment, Expedia Group,
Inc., a Delaware corporation (“Expedia Group”), Liberty Expedia, LEMS I LLC, a
single member Delaware limited liability company and wholly owned subsidiary of
Expedia Group (“Merger LLC”), and LEMS II Inc., a Delaware corporation and
wholly owned subsidiary of Merger LLC (“Merger Sub”) will enter into the
Agreement and Plan of Merger, dated as of the date hereof (as it may be amended,
the “Merger Agreement”), pursuant to which, upon the terms and subject to the
conditions set forth therein, (i) Merger Sub will merge with and into Liberty
Expedia (the “Merger”), with Liberty Expedia surviving the Merger, and (ii)
immediately following the Merger, Liberty Expedia, as the surviving corporation
in the Merger and a wholly owned subsidiary of Merger LLC, will merge with and
into Merger LLC (the “Upstream Merger”), with Merger LLC surviving the Upstream
Merger.


NOW THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.          Definitions.  Capitalized terms used and not defined herein shall
have the meanings ascribed to such terms in the Transaction Agreement.


2.          Termination of Transaction Agreement; Occurrence of the Proxy Swap
Termination Date.  Section 16(c) of the Transaction Agreement permits the
parties thereto to amend or modify the Transaction Agreement by written
instrument executed by the parties. The parties to the Transaction Agreement
desire to amend the definition of “Proxy Swap Termination Date” set forth in the
Transaction Agreement.   Accordingly, clause (i) of Section 15(b) of the
Transaction Agreement is hereby amended to read in its entirety as follows:


“(i) at 11:25 p.m., New York City time, on April 15, 2019;”


3.          Termination of Diller Assignment and Malone Proxy.  In connection
with the occurrence of the Proxy Swap Termination Date pursuant to Paragraph (2)
above, the parties acknowledge that (i) the Diller Assignment is hereby
terminated pursuant to its terms simultaneously with the occurrence of the Proxy
Swap Termination Date, (ii) the Malone Proxy is hereby terminated pursuant to
its terms simultaneously with the occurrence of the Proxy Swap Termination Date,
(iii) the “Proxy Swap Termination Date” shall simultaneously occur for all
purposes under the Transaction Agreement and each other Transaction Instrument
and (iv) the Transaction Agreement shall terminate (with the effects set forth
in the last paragraph of Section 15(b) thereof).



--------------------------------------------------------------------------------

4.          Consent to Assignment. The parties to the Transaction Agreement
consent to the assignment pursuant to the transactions contemplated by the
Merger Agreement of the provisions of the Transaction Agreement that survive any
termination of the Transaction Agreement, including Sections 8, 9, 10 and 16 of
the Transaction Agreement.


5.          Further Assurances.  At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the matters contemplated hereby and otherwise to
carry out the intent of the parties hereunder.


6.          Effect of Termination of Transaction Agreement.   Upon the
termination of the Transaction Agreement, there shall be no further liability or
obligation thereunder on the part of any party thereto, and the Transaction
Agreement shall thereafter be null and void; provided, that, the rights and
obligations of the parties contained in Sections 8, 9, 10 and 16 of the
Transaction Agreement shall survive such termination (whether or not such rights
and obligations have been invoked prior to such termination), and that no party
thereto will be relieved from any liability for a breach of the Transaction
Agreement occurring prior to the Proxy Swap Termination Date by reason of such
termination; and provided, further, that the irrevocable consent of Qurate
Retail set forth in Section 12 of the Transaction Agreement shall not be
affected by the foregoing.  For the avoidance of doubt, termination of the
Transaction Agreement will not affect the continued effectiveness of or the
parties’ thereto obligations under the Stockholders Agreement, the Governance
Agreement, the Stockholders Agreement Assignment, the Governance Agreement
Assignment and the Letter Agreement, in each case, in accordance with their
respective terms, subject to any amendment, modification or termination thereof
executed in accordance with the terms of such agreement.


7.          Amendment and Waiver.  This Amendment may not be amended, modified
or waived except in a written instrument executed by the parties; provided,
that, Qurate Retail’s consent will not be required if such amendment,
modification or waiver does not adversely affect the rights or obligations of
Qurate Retail.  The failure of any party to enforce any of the provisions of
this Amendment shall in no way be construed as a waiver of such provisions and
shall not affect the right of such party thereafter to enforce each and every
provision of this Amendment in accordance with its terms.


8.          Counterparts.  This Amendment may be executed in separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same agreement.


9.          Remedies.   Each party hereto acknowledges that money damages would
not be an adequate remedy in the event that any of the covenants or agreements
in this Amendment are not performed in accordance with their terms, and it is
therefore agreed that in addition to and without limiting any other remedy or
right it may have, the non-breaching party will have the right to an injunction,
temporary restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically the terms and
provisions hereof.  All rights, powers and remedies provided under this
Amendment or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise or beginning of the exercise of
any thereof by any party shall not preclude the simultaneous or later exercise
of any other such right, power or remedy by such party.  In the event that a
party institutes any suit or action under this Amendment, including for specific
performance or injunctive relief pursuant to this Paragraph 9, the prevailing
party in such proceeding shall be entitled to receive the costs incurred thereby
in conducting the suit or action, including reasonable fees and expenses of
counsel, accountants, consultants and other experts.


2

--------------------------------------------------------------------------------

10.          Governing Law; Jurisdiction and Venue.  This Amendment shall be
governed by and construed in accordance with the laws of the State of Delaware
without giving effect to the principles of conflicts of law.  The parties hereto
hereby irrevocably submit to the jurisdiction of the Delaware Court of Chancery
or, in the event (but only in the event) that such court does not have subject
matter jurisdiction over such action or proceeding, in the United States
District Court for the District of Delaware in respect of the interpretation and
enforcement of the provisions of this Amendment and of the documents referred to
in this Amendment, and in respect of the matters contemplated hereby, and hereby
waive, and agree not to assert, as a defense in any action, suit or proceeding
for the interpretation or enforcement hereof or of any such document, that it is
not subject thereto or that such action, suit or proceeding may not be brought
or is not maintainable in the Delaware Court of Chancery, or in the event (but
only in the event) that such court does not have subject matter jurisdiction
over such action or proceeding, in the United States District Court for the
District of Delaware, or that this Amendment or any such document may not be
enforced in or by such courts, and the parties hereto irrevocably agree that all
claims with respect to such action or proceeding shall be heard and determined
exclusively  in the Delaware Court of Chancery, or in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
action or proceeding, in the United States District Court for the District of
Delaware.  The parties hereto hereby consent to and grant the Delaware Court of
Chancery, or in the event (but only in the event) that such court does not have
subject matter jurisdiction over such action or proceeding, the United States
District Court for the District of Delaware, jurisdiction over the person of
such parties and, to the extent permitted by law, over the subject matter of
such dispute and agree that mailing of process or other papers in connection
with any such action or proceeding in the manner provided herein or in such
other manner as may be permitted by Law shall be valid and sufficient service
thereof.  EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY
IN CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT
OR THE MATTERS CONTEMPLATED HEREBY.


11.          Interpretation.  When a reference is made in this Amendment to a
Section or Paragraph, such reference shall be to a Section or Paragraph of this
Amendment unless otherwise indicated.  The headings contained in this Amendment
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Amendment.  Whenever the words “include”, “includes” or
“including” are used in this Amendment, they shall be deemed to be followed by
the words “without limitation”.  The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Amendment shall refer to this
Amendment as a whole and not to any particular provision of this Amendment. 


3

--------------------------------------------------------------------------------

 [Signature Page Follows]
4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




 
LIBERTY EXPEDIA HOLDINGS, INC.
                    By:
/s/ Christopher W. Shean
   
Name: Christopher W. Shean
   
Title: President and Chief Executive Officer
                      /s/ Barry Diller
   
Barry Diller
                /s/ John C. Malone
   
John C. Malone
                /s/ Leslie Malone
   
Leslie Malone
                     
QURATE RETAIL, INC.
                    By:
/s/ Albert E. Rosenthaler
   
Name: Albert E. Rosenthaler
   
Title: Chief Corporate Development Officer





[Signature Page to Amendment No. 2 to Transaction Agreement]

--------------------------------------------------------------------------------




